           Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 1 of 57


                                                                                                2/17/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
EUGENE NEWELL,                                                          :
                                                                        :
                  Plaintiff,                                            :
                                                                        :
         -against-                                                      :   19-CV-10831 (JLC)
                                                                        :
ANDREW M. SAUL,                                                         :
Commissioner, Social Security Administration,                           :
                                                                        :
                  Defendant.                                            :
                                                                        :
------------------------------------------------------------------------X




                                          OPINION & ORDER
                    Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 2 of 57




                                                     TABLE OF CONTENTS

I.        BACKGROUND ...................................................................................................... 1

     A.        Procedural Background ...................................................................................... 1
     B.        The Administrative Record................................................................................. 3
          1.        Newell’s Background ....................................................................................... 3
          2.        Relevant Medical Evidence ............................................................................. 4
               a.         Treatment History—Physical Impairments ............................................... 4
                    i.       Steven Jacobs, M.D.—Treating Neurologist ........................................... 4
                    ii.      George Thompson, D.C.—Treating Chiropractor ................................... 5
                    iii. Mark Medici, M.D.— Orthopedic Physician ........................................... 5
               b.         Treatment History—Mental Impairments ................................................. 6
                    i.       Naeem Aftab, M.D.—Treating Psychiatrist ............................................ 6
                    ii.      Stephen Krieg, M.D.—Treating Psychiatrist .......................................... 6
                    iii. Denise Morales, LMSW—Therapist ........................................................ 8
                    iv. Barry Bachenheimer, CSW—Social Worker ........................................... 9
               c.         Opinion Evidence ....................................................................................... 10
                    i.       George Thompson, D.C.—Treating Chiropractor ................................. 10
                    ii.      Rita Figueroa, M.D.—Consultative Orthopedic Examiner .................. 11
                    iii. George Adams, M.D.—Consultative Internal ....................................... 12
                    iv. Naeem Aftab, M.D.—Treating Psychiatrist .......................................... 12
                    v.       Barry Bachenheimer, CSW—Social Worker ......................................... 14
                    vi. Leslie Helprin, Ph.D.—Consultative Psychological Examiner............. 14
                    vii. Leslie Fine, M.D.—Reviewing Psychiatrist .......................................... 15
                    viii. Z. Mata, M.D.—Reviewing Psychiatrist ................................................ 15
          3.        ALJ Hearing .................................................................................................. 16

II. DISCUSSION ....................................................................................................... 18

     A.        Legal Standards ................................................................................................ 18
          1.        Judicial Review of Commissioner’s Determinations .................................... 18

                                                                       i
                  Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 3 of 57




        2.        Commissioner’s Determination of Disability ............................................... 20
             a.      Five-Step Inquiry ....................................................................................... 21
             b.      Duty to Develop the Record ....................................................................... 22
             c.      Treating Physician’s Rule .......................................................................... 24
             d.      Claimant’s Credibility................................................................................ 27
   B. The Court’s 2017 Decision Remanding for Further Administrative
         Proceedings ........................................................................................................ 29
   C.        The ALJ’s Decision ............................................................................................ 30
   D. Analysis ............................................................................................................. 38
        1.        The ALJ Did Not Properly Apply the Treating Physician Rule .................. 39
             a. The ALJ Failed To Provide Good Reasons For Assigning “Little Weight”
                    to Dr. Aftab’s Opinion ................................................................................. 45
             b. The ALJ’s Application of the Treating Physician Rule Was Not Harmless
                    Error ............................................................................................................ 49
      2. The ALJ’s Step Three Finding Must Be Reconsidered in Light of the ALJ’s
                  Error in Applying the Treating Physician Rule ............................................ 50
        3.        The Case Is Remanded For Further Proceedings ........................................ 53

III. CONCLUSION ..................................................................................................... 54




                                                                     ii
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 4 of 57




       Eugene Newell seeks judicial review of a final determination by the

Commissioner of the Social Security Administration, which denied Newell’s

application for disability insurance benefits and supplemental security income

under the Social Security Act. The parties have cross-moved for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons set forth below, Newell’s motion is granted, the Commissioner’s cross-

motion is denied, and the case is remanded for further administrative proceedings.

                                  I.   BACKGROUND

         A. Procedural Background

      Newell filed for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”) on March 27, 2009. Administrative Record (“AR”), Dkt. No.

10, at 45–46, 135–45. 1 He alleged a disability onset date of December 31, 2007. Id.

at 135, 142. The Social Security Administration (“SSA”) denied Newell’s claims on

June 22, 2009. Id. at 67–74. Newell filed a written request for a hearing before an

Administrative Law Judge (“ALJ”) on August 6, 2009. Id. at 79–80. ALJ Roberto

Lebron held a hearing on September 24, 2010 and subsequently issued an

unfavorable decision on November 19, 2010. Id. at 1–44, 47–63. Newell sought

review of the ALJ’s decision by the SSA Appeals Council on December 20, 2010. Id.

at 130–32. His request was denied on January 25, 2012, rendering the ALJ’s

decision final. Id. at 64–66. On February 17, 2012, Newell timely filed a civil action



1The page numbers refer to the sequential numbering of the certified
Administrative Record provided on the bottom right corner of the page, not the
numbers produced by the Electronic Case Filing System.

                                          1
          Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 5 of 57




in this District, seeking judicial review of the Commissioner’s decision pursuant to

42 U.S.C. § 405(g). Id. at 543–44. However, prior to any decision, the parties

agreed to have the case remanded to the Commissioner for further administrative

proceedings, and the Honorable P. Kevin Castel approved the parties’ Stipulation

and Order of Remand on September 12, 2012. Id. at 545–47.

      On remand, ALJ Lebron held a hearing on July 11, 2013, but retired before

issuing a decision. Id. at 433–71. The matter was then reassigned to ALJ Robert

Gonzalez and a supplemental hearing was held on February 3, 2015. Id. at 472–

542. On May 28, 2015, ALJ Gonzalez issued an unfavorable decision denying social

security benefits, and Newell again sought judicial review of the ALJ’s decision. Id.

at 405–32. By Order dated March 31, 2017, Judge Castel adopted Magistrate Judge

Debra Freeman’s Report and Recommendation in substantial part, and remanded

the case for further proceedings. Id. at 2082–2179. 2 Specifically, Judge Castel

remanded the case for a determination under Listing 12.05C and for the proper

application of the treating physician rule. Id. at 2100. Following this second

remand, ALJ Gonzalez held a hearing on July 11, 2019 and issued another

unfavorable decision on August 26, 2019. Id. at 1958–91, 2019–51.

      Newell timely commenced the present action on November 22, 2019, seeking

judicial review of the Commissioner’s decision pursuant to 42 U.S.C. § 405(g).




2 Judge Castel accepted the 2015 case (15-CV-7095 (PKC) (DF)) as related to the
original 2012 case (12-CV-1237 (PKC)).

                                          2
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 6 of 57




Complaint, Dkt. No. 1. 3 The Commissioner answered Newell’s complaint by filing

the administrative record on March 4, 2020. AR, Dkt. No. 10. The parties

subsequently consented to my jurisdiction on March 9, 2020. Dkt. No. 12. On May

4, 2020, Newell moved for judgment on the pleadings seeking reversal and remand

solely for the calculation of benefits or, in the alternative, for further administrative

proceedings (Dkt. No. 13), and submitted a memorandum of law in support of his

motion (Dkt. No. 14, “Pl. Mem.”). The Commissioner cross-moved for judgment on

the pleadings on September 4, 2020 (Dkt. No. 20) and submitted a memorandum of

law in support of his cross-motion (Dkt. No. 21, “Def. Mem.”). On September 25,

2020, Newell filed his reply papers. Dkt. No. 22 (“Pl. Reply”).

          B. The Administrative Record

                1. Newell’s Background

      Newell was born on December 14, 1961. AR at 135. He was 46 years old on

his alleged onset date of disability (December 31, 2007). Id. Newell attended

special education classes in high school and was granted an IEP diploma in June

1981. Id. at 149–50. Prior to the alleged disability onset date, Newell was

employed as a fast-food worker, a general hardware salesperson and maintenance

person, and a salesclerk. Id. at 167–74. After the alleged disability onset date,

Newell performed some work as a pizza delivery driver, volunteered at a soup



3 In the notice of unfavorable decision, the ALJ observed that his decision “will
become final on the 61st day following the date of this notice.” AR at 1959. After
the decision became final, Newell had 60 days to file a new civil action. He did so
within this time frame, and thus this action is timely. In any event, the
Commissioner has not raised untimeliness as a defense.

                                            3
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 7 of 57




kitchen, and helped out at his landlord’s bookstore; in exchange for his work, he was

given free meals and housing. Id. at 2033–36. As of 2019, he lived in a home with

friends in Orange County, id. at 1958, but previously lived alone for approximately

a year. Id. at 2034–35.

      Newell alleges he suffers from the following impairments: depression,

anxiety, and chronic back, neck, and leg pain. Id. at 176, 204–05. During

numerous ALJ hearings and in his submissions to the SSA, Newell described the

scope of his ability to function, perform daily tasks, and travel outside of his home.

See, e.g., id. at 1–44, 433–71, 472–542, 2019–51. On April 22, 2009, Newell

completed a function report in support of his application, in which he reported that

he could prepare his own meals, groom himself, clean, shop, do laundry, and pay

bills. Id. at 155–74. Newell testified that he is able to drive, travel outside the

home, walk a third of a mile, lift ten pounds, and stand for 10–15 minutes before his

back and neck begin to hurt. Id. at 2035, 2038–40, 2041–42.

                2. Relevant Medical Evidence

                       a. Treatment History—Physical Impairments

                              i. Steven Jacobs, M.D.—Treating Neurologist

      Dr. Steven Jacobs treated Newell for cervical spine issues and related neck

and arm pain from November 2004 to January 2005 after a motor vehicle accident.

Id. at 206–10. At his initial evaluation on November 22, 2004, Dr. Jacobs reported

that Newell had a decreased range of motion of the neck, but there were no focal

motor or sensory deficits. Id. at 208. After ordering an MRI of Newell’s cervical

spine, Dr. Jacobs found a herniated disc at C5-C6, but recommended therapy over

                                           4
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 8 of 57




surgery. Id. at 209. Dr. Jacobs saw Newell for a follow-up visit on January 25,

2005 and noted that he was “doing well with therapy.” Id. at 210.

                              ii. George Thompson, D.C.—Treating
                                  Chiropractor

      Dr. George Thompson intermittently treated Newell for his lower back pain

from 2009 through 2019. Id. at 1951–56, 2820–21. At an initial examination on

September 4, 2009, Dr. Thompson observed an altered gait resulting in a left limp, a

reduced range of motion of his lumbar spine with pain, and severe lumbar and

lumbo-sacral myospasm, and recommended a course of therapy. Id. at 1952. At a

follow-up appointment on December 17, 2014, Dr. Thompson reported that Newell

was experiencing mild, chronic lower back discomfort and neck spasms. Id. at 1953.

Dr. Thompson reported in February 2019 that Newell’s symptoms, which he

characterized as a “dull ache,” remained unchanged. Id. at 2820.

                              iii. Mark Medici, M.D.— Orthopedic Physician

      Dr. Mark Medici treated Newell on January 28, 2014 for his lower back pain

and again on October 16, 2017 for right wrist pain. Id. at 2487–93. During the

January 2014 appointment, Newell reported that his lower back pain increased

with standing and walking and Dr. Medici suggested that he modify his activity and

initiate physical therapy. Id. at 2487–89. Newell presented with right wrist pain at

his appointment in October 2017 and reported that the pain worsened with

movement and heavy lifting. Id. at 2490. MRI results reflected a tear in the

ligament and cartilage in his right wrist as well as a possible sprain. Id. at 2492.




                                           5
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 9 of 57




                      b. Treatment History—Mental Impairments

                             i. Naeem Aftab, M.D.—Treating Psychiatrist

      Dr. Naeem Aftab was Newell’s treating psychiatrist from 2009 to 2014 for his

generalized anxiety disorder and depression and prescribed him antidepressants.

Id. at 375–83, 895–98, 923–35. In 2010, Dr. Aftab noted in a summary letter that

Newell had been taking his medications and keeping his appointments, but he was

unable to work due to his condition. Id. at 280. Dr. Aftab’s handwritten treatment

notes are illegible and were never clarified despite the ALJ’s numerous requests for

Dr. Aftab to do so. Id. at 694–97, 704–05, 2357–60.

                             ii. Stephen Krieg, M.D.—Treating Psychiatrist

      Dr. Stephen Krieg is Newell’s current psychiatrist, who has treated Newell

from December 2015 through at least April 2019. Id. at 2933–3067. During his

first appointment in December 2015, Newell reported a history of “intermittent

mild/moderate depression symptoms,” “mild depressive symptoms over the past

several months,” “mild social anxiety symptoms,” a “distant history with panic

attacks,” and stress related to his pizza delivery work because “sometimes he gets

lost.” Id. at 2057. Dr. Krieg noted that Newell had “mildly slow” speech, “mildly

impaired” attention and concentration, and “fair hygiene.” Id. at 3062. He

diagnosed Newell with major depression, “recurrent, mild,” generalized anxiety

disorder, adjustment disorder with mixed anxiety and depressed mood, and morbid




                                         6
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 10 of 57




obesity, and recommended he continue to take his current medications and meet

with his psychotherapist. Id. at 3063. 4

      Newell met with Dr. Krieg eight times in 2016 and reported to him that his

depression and anxiety had been stable and improving. Id. at 3015–56. He stated

that he “ha[d] been enjoying life activities,” sleeping well at night, and had

“adequate energy throughout the day.” Id. at 3015, 3020, 3025, 3030, 3035, 3040,

3045, 3051. Dr. Krieg continued Newell on the same medications but decreased the

dosage of Remeron twice during 2016. Id. at 3018, 3038. Dr. Krieg reported on

September 30, 2016 and November 11, 2016 that Newell had stopped working. Id.

at 3020, 3025. However, he reported on December 16, 2016 that Newell continued

to work as a pizza delivery driver for a restaurant, though he was apparently not

paid, but instead received three meals for each day that he worked. Id. at 3015.

      Over the course of six appointments in 2017, Newell’s depression and anxiety

symptoms continued to improve. Id. at 2985–3014. Dr. Krieg reported on March

27, 2017 and May 4, 2017 that Newell was not currently working at that time. Id.

at 3000, 3005. However, Newell reported to Dr. Krieg on July 6, 2017 that he had

resumed work as a volunteer two days per week at his friend’s store for which his

friend “supplies lunch for him whenever he works.” Id. at 2995.




4 Newell’s medications include Lexapro and Remeron for anxiety and depression,
Wellbutrin XL for depression, Gabapentin for increased mood stabilization and
anxiety, and Abilify for increased mood stabilization and adjunctive depression
treatment. Id. at 3063.

                                           7
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 11 of 57




      At a February 9, 2018 visit with Dr. Krieg, Newell reported “mildly

worsening depressive symptoms” and stated that he sometimes “feel[s] more

lonely.” Id. at 2979. During this visit, Newell also noted that he was volunteering

twice per month. Id. at 2979. On March 27, 2018, Dr. Krieg observed “worsening

depressive symptoms,” “decreased energy/motivation,” “emotional eating behaviors,”

and anhedonia, and modified Newell’s original diagnosis to state: “Depression,

major, recurrent, moderate.” Id. at 2974, 2976. By June 2018, however, Newell

reported he was “doing well” and denied any symptoms of depression, and Dr. Krieg

adjusted his diagnosis back to “[d]epression, major, recurrent, mild.” Id. at 2967,

2970. Newell reported that his medications, which included Lexapro, Wellbutrin,

Abilify, Remeron, and Gabapentin, had been beneficial in managing his anxiety and

depression symptoms as well as his insomnia. Id. at 2967. Newell’s symptoms

improved with continued use of medication at his following three appointments in

2018. Id. at 2947–66.

      Newell met with Dr. Krieg on February 15 and April 1, 2019 and reported

having recent mild generalized anxiety symptoms, mild benefits in decreasing his

“breakthrough” anxiety symptoms from his hydroxyzine PRN medication, and that

his depressive symptoms had been “well-controlled.” Id. at 2933, 2940.

Additionally, Newell reported to Dr. Krieg on April 1, 2019 that he continued to

volunteer at a food pantry twice per month. Id. at 2933.

                             iii. Denise Morales, LMSW—Therapist

      Denise Morales, a Licensed Master Social Worker (“LMSW”), provided Newell

with behavioral health counseling on two occasions in August 2009 at The Greater

                                          8
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 12 of 57




Hudson Valley Family Health Center Inc. Id. at 281–93. During the first visit on

August 20, 2009, Newell reported that he often had panic attacks and worried about

getting medication for his “nerves.” Id. at 282. He also described feelings of

depression and reported that he was not working at the time, living in a group

residence, and had “friends he associate[d] with.” Id. Morales noted that his

reported symptoms were consistent with a diagnosis of depressive disorder and

anxiety disorder. Id.

      During the second visit on August 29, 2009, Morales provided supportive

counseling to address the root causes of his anxiety and noted that Newell “had

difficulty understanding the connection between negative thinking, worrying and

anxiety” and “often bec[ame] anxious as he is constantly thinking about what he

will be doing in the future.” Id. at 281.

                              iv. Barry Bachenheimer, CSW—Social Worker

      Barry Bachenheimer, a social worker at New Visions Psychotherapy and

Counseling Service, treated Newell for his depression on a weekly basis from

September 2009 to September 2010, July 2013 to November 2014, and January

2017 to March 2019. Id. at 358–70, 1136–49, 2524–34.

      Newell presented with depression and depressive symptoms to Bachenheimer

in September 2009 after Newell’s mother passed away. Id. at 358–59. From

September 2009 to September 2010, Bachenheimer noted that both he and Newell

thought that the medications seemed to be helping Newell manage his depression

and anxiety symptoms. Id. at 363–64, 366–67. Bachenheimer reported to the SSA

on April 30, 2010 that Newell had difficulty returning to work and that he “d[id] not

                                            9
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 13 of 57




feel he c[ould] return.” Id. at 358. Newell also subsequently conveyed to

Bachenheimer in September 2010 that he felt he could not work because he was

depressed over his mother’s death. Id. at 370.

      In most sessions during the period from 2009 to 2018, Bachenheimer

observed that Newell seemed to be doing better with each appointment and that he

was managing his symptoms and treating his depression well, although he still

occasionally suffered from depressive episodes. See, e.g., id. at 363, 365, 1138, 1141,

2529, 2532. In 2013, Bachenheimer noted twice that Newell had poor hygiene and

only washed his clothes once a month. Id. at 1138–39. From 2017 to 2018,

Bachenheimer observed that Newell’s anxiety and depressive symptoms had

“definitely diminished.” Id. at 2532. According to Bachenheimer’s notes on

November 19, 2018, Newell worked at the religious store his landlord owned and

disclosed that “he ha[d]n’t put in as many hours as [his landlord] would like.” Id. at

2531. Newell and Bachenheimer discussed Newell’s inability to “follow-through”

during this session and he agreed to work on this issue. Id. Bachenheimer also

noted that while working at the religious bookstore, Newell did not fully understand

how to operate an “iPad which ha[d] some kind of financial tool attached to it.” Id.

at 2532.

                       c. Opinion Evidence

                              i. George Thompson, D.C.—Treating
                                 Chiropractor

      On August 7, 2009, Dr. Thompson completed a medical source statement of

Newell’s ability to do physical work-related activities. Id. at 254–59. In that


                                          10
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 14 of 57




statement, Dr. Thompson reported that Newell could lift and carry up to 10 pounds

frequently and 20 pounds occasionally, but never more than 20 pounds, and could

sit, stand, or walk for one hour without interruption and for a total of one hour

during an eight-hour workday. Id. at 254–55. Additionally, Dr. Thompson opined

that Newell could occasionally reach, handle, finger, feel, push, pull, operate foot

controls, crouch, crawl, kneel, stoop, climb stairs and ramps, and could tolerate

exposure to humidity and wetness, extreme heat and cold, and vibrations. Id. at

256–58. Dr. Thompson also noted in the medical source statement that Newell

could never climb ladders or scaffolds, balance, or move mechanical parts and that

he could not travel without a companion for assistance or use standard public

transportation. Id. at 257–59. With respect to daily activities, Dr. Thompson found

Newell could perform activities like shopping, prepare and feed himself, and care for

his personal hygiene. Id. at 259.

                              ii. Rita Figueroa, M.D.—Consultative Orthopedic
                                  Examiner

      On January 19, 2015, Dr. Rita Figueroa, a consultative orthopedic examiner,

conducted an orthopedic examination of Newell. Id. at 1173–82. Dr. Figueroa

diagnosed Newell with bilateral knee arthritis, chronic lower back pain, and

bilateral carpal tunnel syndrome. Id. at 1175. Dr. Figueroa also opined that

Newell had a “moderate limitation for activities requiring repetitive kneeling and

squatting due to arthritis in the knees,” but “no limitations for repetitive bending,

lifting, carrying, walking or standing” based on her evaluation. Id.




                                          11
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 15 of 57




      On that same day, Dr. Figueroa completed a medical source statement and

reported that Newell was able to frequently lift up to, but never more than, 50

pounds; carry up to 20 pounds occasionally and 21 to 50 pounds frequently; stand

and walk for two hours total in an eight-hour workday, and sit for four hours total

in an eight-hour workday. Id. at 1176–77. Dr. Figueroa also noted that Newell did

not require the use of a cane to ambulate and that he was able to tolerate occasional

exposure to unprotected heights and moving mechanical parts as well as frequent

exposure to dust, odors, fumes, and pulmonary irritants. Id. at 1177–80.

                              iii. George Adams, M.D.—Consultative Internal
                                   Medicine Examiner

      Dr. George Adams conducted an internal medicine examination on May 21,

2009. Id. at 226–31. Dr. Adams found that Newell could “walk on heels and toes

without difficulty,” had a normal stance, and was “able to rise from a chair without

difficulty.” Id. at 227. He also noted that Newell could cook, clean, do laundry,

shop, shower, and dress himself. Id. at 227. Newell had full range of motion of his

shoulders, elbows, forearms, wrists, hips, knees, ankles with full strength in his

upper and lower extremities. Id. at 228. Dr. Adams diagnosed Newell with general

depression and adjustment disorder, mild mental retardation, degenerative joint

disease in both knees, and bilateral carpal tunnel syndrome, and opined that he had

“no physical limitation.” Id. at 229.

                              iv. Naeem Aftab, M.D.—Treating Psychiatrist

      In a letter dated April 20, 2010, Dr. Aftab stated that Newell was “unable to

work due to his psychiatric condition.” Id. at 280. Dr. Aftab also submitted a


                                          12
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 16 of 57




medical source statement dated September 23, 2010, in which he reported that

Newell’s impairment did not affect his ability to understand, remember, or carry out

instructions. Id. at 371. He also noted that Newell had “marked” limitations in his

ability to interact appropriately with supervisors, co-workers, and the public as well

as respond to changes in a routine work setting. Id. at 372.

      Dr. Aftab also completed a Mental Residual Functional Capacity Statement

dated July 31, 2013. Id. at 895–98. Dr. Aftab found that Newell was unable to

understand, remember, and carry out detailed instructions, travel in unfamiliar

places, or use public transportation for 10% of an eight-hour workday; nor could he

maintain attention and concentration for extended periods of time, perform

activities within a schedule, maintain regular attendance, work in coordination

with others without being distracted by them, respond appropriately to changes in

the work setting, set realistic goals, get along with coworkers or peers, accept

instructions and respond appropriately to criticism from supervisors, or complete a

normal workday or workweek without interruptions from psychologically-based

symptoms for 5% of an eight-hour workday. Id. at 895–98. Dr. Aftab opined that

Newell would be “off task” for 15% of an eight-hour workday, absent more than six

days per month on average, and unable to complete an eight-hour workday more

than six days per month on average. Id. at 897. Dr. Aftab reported that Newell

would not be able to obtain and retain work in a competitive work environment due

to his impairments. Id. at 898.




                                          13
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 17 of 57




                             v. Barry Bachenheimer, CSW—Social Worker

      By letter dated April 30, 2010, Bachenheimer reported that Newell “has had

difficulty returning to work” and Newell disclosed that he “does not feel he can

return” but “is hopeful that if he goes on disability, he can become more

independent once again.” AR at 358.

                             vi. Leslie Helprin, Ph.D.—Consultative
                                 Psychological Examiner

      On May 21, 2009, Dr. Leslie Helprin, a licensed psychologist, conducted an

evaluation of Newell. Id. at 222–25. Dr. Helprin noted that Newell was

cooperative; his social skills, appearance, and speech were adequate; and his

thought processes, attention, and concentration were coherent and intact. Id. at

223. Dr. Helprin opined that Newell had no limitations in his ability to understand

and follow simple instructions and directions, perform rote tasks and some complex

tasks independently, relate adequately with others, maintain attention and

concentration, maintain a regular schedule, make appropriate simple decisions, or

deal appropriately with stress. Id. at 224. Dr. Helprin recommended that Newell

undergo medical and orthopedic evaluation to determine if his medical conditions

preclude him from all work. Id. at 225.

      Dr. Helprin also conducted a second evaluation as well as an intelligence

evaluation on January 19, 2015. Id. at 1123–34. In her evaluation, Dr. Helprin

opined that Newell had no limitations in his ability to maintain a regular schedule,

make appropriate, simple decisions, relate adequately with others, and deal

appropriately with stress. Id. at 1125. However, Dr. Helprin found moderate


                                          14
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 18 of 57




limitations in his ability to understand and follow simple instructions, complete

simple and complex tasks independently, and learn new, simple tasks; and marked

limitations in his ability to maintain attention and concentration due to cognitive

limitations. Id. Again, Dr. Helprin recommended that Newell undergo medical

evaluation to determine if his impairments preclude him from all work. Id. at 1126.

      Based on her intelligence evaluation, Dr. Helprin reported that Newell had a

Full Scale IQ of 63 and was “functioning cognitively overall in the deficient range.”

Id. at 1129. Her opinion as to Newell’s functional limitations remained the same as

her mental status evaluation. Id. at 1129–30.

                              vii.     Leslie Fine, M.D.—Reviewing
                                  Psychiatrist

      Dr. Leslie Fine testified as a reviewing psychiatrist at the September 24,

2010 hearing that Newell “could do simple and repetitive work.” Id. at 31.

Additionally, Dr. Fine opined that Newell had mild limitations in his daily living

activities, and moderate limitations in socialization, concentration, persistence, and

pace. Id. at 31–32.

                              viii.     Z. Mata, M.D.—Reviewing Psychiatrist

      On June 3, 2009, Dr. Z. Mata submitted a mental residual functional capacity

assessment based on her review of Newell’s medical evidence and treatment

records. Id. at 246–49. Dr. Mata reported that Newell had no significant

limitations in the categories of “understanding and memory,” “sustained

concentration and persistence,” “social interaction,” and “adaptation” except that he

had moderate limitations in his ability to understand, remember, and carry out


                                          15
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 19 of 57




detailed instructions and set realistic goals or make plans independently of others.

Id. at 246–47. Dr. Mata also opined that Newell “would be capable of following and

understanding simple rote tasks and complex tasks . . . [and] performing at least

simple work.” Id. at 248.

                3. ALJ Hearing

      Represented by counsel, Newell testified in-person in White Plains, New York

before ALJ Gonzalez on July 11, 2019. AR at 2019–51. Testimony was also taken

from Vocational Expert (“VE”) Ray Burger. Id. 5

      Newell testified to the jobs he held prior to his disability onset date of

December 31, 2007, which included positions as a general hardware salesperson

and maintenance person, a salesclerk/cashier, and a fast-food worker. Id. at 2026–

32. After his disability onset date, Newell helped out at a pizza place (as a delivery

driver), his landlord’s religious bookstore, and a soup kitchen. Id. at 2033–36.

Newell stated that he was paid with free meals while working as a delivery driver,

id. at 2033, and he received free rent in exchange for his work at his landlord’s

religious bookstore, id. at 2035–36. Newell also testified that he “messed up on the

register most of the time” while working at the bookstore and did not understand

how to work the credit card function on the cash register. Id. at 2034, 2040–41.

      Newell testified that he was living with friends at the time of his hearing. Id.

at 2034. Prior to that living arrangement, he lived alone in an apartment above his



5While the hearing transcript refers to the vocational expert as “Berger,” id. at
2019, the correct spelling of his name, according to his résumé, is Burger. AR at
2363.

                                          16
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 20 of 57




landlord’s bookstore for about a year. Id. at 2034–36. Newell also testified that he

had a car, was able to drive, received a pension from his prior job at Bradley’s

($109/month), and received food stamps. Id. at 2035.

      Newell also answered questions regarding his recent knee replacement

surgeries and his current physical limitations. Id. at 2036–43. Newell stated that

he underwent two knee replacement surgeries due to arthritis in both knees (his

left knee was operated on September 1, 2017 and his right knee was operated on

April 13, 2018). Id. at 2036. He stated that he believed his weight (around 350

pounds) impacted his ability to get around, move, get up and down, sit, walk, lift,

and carry because his weight causes him back pain. Id. at 2037. Newell testified

that he could likely lift and carry up to 10 pounds and stand for 10 to 15 minutes

before his back and neck start to hurt, but could not walk a city block without

stopping due to his back pain and breathlessness. Id. at 2039, 2041–43.

      VE Burger testified next. Burger opined that a hypothetical person with

Newell’s age, education, and work history could engage in a full range of light

exertional work, understand, remember, and carry out simple work, adapt to

routine workplace changes, occasionally climb stairs, crouch, stoop, and kneel, but

must avoid exposure to dust, fumes, and noxious gases, and could not work at

unprotected heights or climb ladders, ropes and scaffolds, and would be able to

perform work as a fast-food worker and a cashier. Id. at 2045–46. Further, Burger

testified that a person with the ability to engage in a full range of sedentary

exertional work along with the same above-listed limitations could not perform any



                                          17
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 21 of 57




of Newell’s past work, but could work as a food order clerk, a document clerk, or an

inspector. Id. at 2047. When questioned by Newell’s counsel, Burger stated that a

person with difficulty understanding instructions as well as attention and

concentration limitations could not perform any of the above-listed jobs. Id. at

2048. Additionally, Burger testified that a person unable to operate a cash register

would not be able to perform jobs as a cashier or fast-food worker, but that would

not preclude that person from all employment opportunities. Id. at 2048–50.

                                   II.   DISCUSSION

          A. Legal Standards

                1. Judicial Review of Commissioner’s Determinations

      An individual may obtain judicial review of a final decision of the

Commissioner in the “district court of the United States for the judicial district in

which the plaintiff resides.” 42 U.S.C. § 405(g). The district court must determine

whether the Commissioner’s final decision applied the correct legal standards and

whether it is supported by substantial evidence. Butts v. Barnhart, 388 F.3d 377,

384 (2d Cir. 2004). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks and alterations

omitted); see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (“under the

substantial-evidence standard, a court looks to an existing administrative record

and asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual



                                          18
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 22 of 57




determinations . . . whatever the meaning of ‘substantial’ in other contexts, the

threshold for such evidentiary sufficiency is not high”).

      The substantial evidence standard is a “very deferential standard of review.”

Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012). The Court “must be

careful not to substitute its own judgment for that of the Commissioner, even if it

might justifiably have reached a different result upon a de novo review.” DeJesus v.

Astrue, 762 F. Supp. 2d 673, 683 (S.D.N.Y. 2011) (quoting Jones v. Sullivan, 949

F.2d 57, 59 (2d Cir. 1991)) (internal quotation marks and alterations omitted).

“[O]nce an ALJ finds facts, [a court] can reject those facts ‘only if a reasonable

factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448 (quoting

Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)) (emphasis omitted).

      In weighing whether substantial evidence exists to support the

Commissioner’s decision, “the reviewing court is required to examine the entire

record, including contradictory evidence and evidence from which conflicting

inferences can be drawn.” Selian, 708 F.3d at 417 (quoting Mongeur v. Heckler, 722

F.2d 1033, 1038 (2d Cir. 1983)). On the basis of this review, the court may “enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without

remanding . . . for a rehearing.” 42 U.S.C. § 405(g).

      In certain circumstances, the court may remand a case solely for the

calculation of benefits, rather than for further administrative proceedings. “In . . .

situations[ ] where this Court has had no apparent basis to conclude that a more



                                           19
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 23 of 57




complete record might support the Commissioner’s decision, [the court has] opted

simply to remand for a calculation of benefits.” Michaels v. Colvin, 621 F. App’x 35,

38–39 (2d Cir. 2015) (summary order) (quoting Rosa v. Callahan, 168 F.3d 72, 83

(2d Cir. 1999)) (internal quotation marks omitted). The court may remand solely for

the calculation of benefits when “the records provide[ ] persuasive evidence of total

disability that render[s] any further proceedings pointless.” Williams v. Apfel, 204

F.3d 48, 50 (2d Cir. 1999). However, “[w]hen there are gaps in the administrative

record or the ALJ has applied an improper legal standard, [the court has], on

numerous occasions, remanded to the [Commissioner] for further development of

the evidence.” Pratts v. Chater, 94 F.3d 34, 39 (2d Cir. 1996) (quoting Parker v.

Harris, 626 F.2d 225, 235 (2d Cir. 1980)) (alteration in original).

                2. Commissioner’s Determination of Disability

      Under the Social Security Act, “disability” is defined as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A); accord 42 U.S.C. § 1382c(a)(3)(A). Physical

or mental impairments must be “of such severity that [the claimant] is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).




                                          20
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 24 of 57




      In assessing a claimant’s impairments and determining whether they meet

the statutory definition of disability, the Commissioner “must make a thorough

inquiry into the claimant’s condition and must be mindful that ‘the Social Security

Act is a remedial statute, to be broadly construed and liberally applied.’” Mongeur,

722 F.2d at 1037 (quoting Gold v. Sec’y of H.E.W., 463 F.2d 38, 41 (2d Cir. 1972)).

Specifically, the Commissioner’s decision must take into account factors such as:

“(1) the objective medical facts; (2) diagnoses or medical opinions based on such

facts; (3) subjective evidence of pain or disability testified to by the claimant or

others; and (4) the claimant’s educational background, age, and work experience.”

Id. (citations omitted).

                        a. Five-Step Inquiry

      “The Social Security Administration has outlined a ‘five-step, sequential

evaluation process’ to determine whether a claimant is disabled[.]” Estrella v.

Berryhill, 925 F.3d 90, 94 (2d Cir. 2019) (citations omitted); 20 C.F.R.

§ 404.1520(a)(4). First, the Commissioner must establish whether the claimant is

presently employed. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is unemployed, at

the second step the Commissioner determines whether the claimant has a “severe”

impairment restricting her ability to work. 20 C.F.R. § 404.1520(a)(4)(ii). If the

claimant has such an impairment, the Commissioner moves to the third step and

considers whether the medical severity of the impairment “meets or equals” a

listing in Appendix One of Subpart P of the regulations. 20 C.F.R.

§ 404.1520(a)(4)(iii). If so, the claimant is considered disabled. Id.; 20 C.F.R.



                                           21
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 25 of 57




§ 404.1520(d). If not, the Commissioner continues to the fourth step and

determines whether the claimant has the residual functional capacity (“RFC”) to

perform her past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). Finally, if the

claimant does not have the RFC to perform past relevant work, the Commissioner

completes the fifth step and ascertains whether the claimant possesses the ability to

perform any other work. 20 C.F.R. § 404.1520(a)(4)(v).

      The claimant has the burden at the first four steps. Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008). If the claimant is successful, the burden shifts to the

Commissioner at the fifth and final step, where the Commissioner must establish

that the claimant has the ability to perform some work in the national

economy. See Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009).

                        b. Duty to Develop the Record

      “Social Security proceedings are inquisitorial rather than adversarial.” Sims

v. Apfel, 530 U.S. 103, 110–11 (2000). Consequently, “the social security ALJ,

unlike a judge in a trial, must on behalf of all claimants . . . affirmatively develop

the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (internal quotation

marks omitted). As part of this duty, the ALJ must “investigate the facts and

develop the arguments both for and against granting benefits.” Sims, 530 U.S. at

111. Specifically, under the applicable regulations, the ALJ is required to develop a

claimant’s complete medical history. Pratts, 94 F.3d at 37 (citing 20 C.F.R. §§

404.1512(d)–(f)). This responsibility “encompasses not only the duty to obtain a



                                           22
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 26 of 57




claimant’s medical records and reports but also the duty to question the claimant

adequately about any subjective complaints and the impact of the claimant’s

impairments on the claimant’s functional capacity.” Pena v. Astrue, No. 07-CV-

11099 (GWG), 2008 WL 5111317, at *8 (S.D.N.Y. Dec. 3, 2008) (citations omitted).

      Whether the ALJ has satisfied this duty to develop the record is a threshold

question. Before determining whether the Commissioner’s final decision is

supported by substantial evidence under 42 U.S.C. § 405(g), “the court must first be

satisfied that the ALJ provided plaintiff with ‘a full hearing under the Secretary’s

regulations’ and also fully and completely developed the administrative

record.” Scott v. Astrue, No. 09-CV-3999 (KAM) (RLM), 2010 WL 2736879, at *12

(E.D.N.Y. July 9, 2010) (quoting Echevarria v. Sec’y of Health & Human Servs., 685

F.2d 751, 755 (2d Cir. 1982)); see also Rodriguez v. Barnhart, No. 02-CV-5782 (FB),

2003 WL 22709204, at *3 (E.D.N.Y. Nov. 7, 2003) (“The responsibility of an ALJ to

fully develop the record is a bedrock principle of Social Security law.”) (citing Brown

v. Apfel, 174 F.3d 59 (2d Cir. 1999)). The ALJ must develop the record even where

the claimant has legal counsel. See, e.g., Perez v. Chater, 77 F.3d 41, 47 (2d Cir.

1996). Remand is appropriate where this duty is not discharged. See, e.g., Moran,

569 F.3d at 114–15 (“We vacate not because the ALJ’s decision was not supported

by substantial evidence but because the ALJ should have developed a more

comprehensive record before making his decision.”).




                                          23
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 27 of 57




                       c. Treating Physician’s Rule

      “Regardless of its source, the ALJ must evaluate every medical opinion in

determining whether a claimant is disabled under the [Social Security] Act.” Pena

ex rel. E.R. v. Astrue, No. 11-CV-1787 (KAM), 2013 WL 1210932, at *14 (E.D.N.Y.

Mar. 25, 2013) (citing 20 C.F.R. §§ 404.1527(c), 416.927(d)) (internal quotation

marks omitted). 6 A treating physician’s opinion is given controlling weight,

provided the opinion as to the nature and severity of an impairment “is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in [the] case record.” 20

C.F.R. §§ 404.1527(c)(2); 416.927(d)(2). The regulations define a treating physician

as the claimant’s “own physician, psychologist, or other acceptable medical source

who provides [the claimant] . . . with medical treatment or evaluation and who has,

or has had, an ongoing treatment relationship with [the claimant].” 20 C.F.R.

§ 404.1502. Deference to such medical providers is appropriate because they “are

likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [the] medical impairment(s) and may bring a unique perspective to the

medical evidence that cannot be obtained from the objective medical evidence alone




6 The 2017 revisions to the applicable regulations included modifying 20 C.F.R. §
404.1527 to clarify and add definitions for how to evaluate opinion evidence for
claims filed before March 27, 2017. See Revisions to Rules Regarding the
Evaluation of Medical Evidence, 82 Fed. Reg. 5844, 5869–70 (Jan. 18, 2017).
Accordingly, this opinion applies the regulations that were in effect when Newell’s
claims were filed with the added clarifications provided in the 2017 revisions.

                                          24
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 28 of 57




or from reports of individual examinations.” 20 C.F.R. §§ 404.1527(c)(2);

416.927(d)(2).

       A treating physician’s opinion is not always controlling. For example, a legal

conclusion “that the claimant is ‘disabled’ or ‘unable to work’ is not controlling,”

because such opinions are reserved for the Commissioner. Guzman v. Astrue, No.

09-CV-3928 (PKC), 2011 WL 666194, at *10 (S.D.N.Y. Feb. 4, 2011) (citing 20 C.F.R.

§§ 404.1527(e)(1), 416.927(e)(1)); accord Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999) (“A treating physician’s statement that the claimant is disabled cannot itself

be determinative.”). Additionally, where “the treating physician issued opinions

that [were] not consistent with other substantial evidence in the record, such as the

opinion of other medical experts, the treating physician’s opinion is not afforded

controlling weight.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)) (internal quotation marks omitted)

(alteration in original); see also Snell, 177 F.3d at 133 (“[T]he less consistent [the

treating physician’s] opinion is with the record as a whole, the less weight it will be

given.”).

       Importantly, however, “[t]o the extent that [the] record is unclear, the

Commissioner has an affirmative duty to ‘fill any clear gaps in the administrative

record’ before rejecting a treating physician’s diagnosis.” Selian, 708 F.3d at 420

(quoting Burgess, 537 F.3d at 129); see Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir.

1998) (discussing ALJ’s duty to seek additional information from treating physician

if clinical findings are inadequate). As a result, “the ‘treating physician rule’ is



                                           25
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 29 of 57




inextricably linked to a broader duty to develop the record. Proper application of

the rule ensures that the claimant’s record is comprehensive, including all relevant

treating physician diagnoses and opinions, and requires the ALJ to explain clearly

how these opinions relate to the final determination.” Lacava v. Astrue, No. 11-CV-

7727 (WHP) (SN), 2012 WL 6621731, at *13 (S.D.N.Y. Nov. 27, 2012) (“In this

Circuit, the [treating physician] rule is robust.”), adopted by 2012 WL 6621722 (Dec.

19, 2012).

      To determine how much weight a treating physician’s opinion should carry,

the ALJ must consider the so-called “Burgess factors” outlined by the Second

Circuit:

             (i) the frequency of examination and the length, nature
             and extent of the treatment relationship; (ii) the evidence
             in support of the treating physician’s opinion; (iii) the
             consistency of the opinion with the record as a whole; (iv)
             whether the opinion is from a specialist; and (v) other
             factors brought to the Social Security Administration’s
             attention that tend to support or contradict the opinion.

Halloran, 362 F.3d at 32 (citation omitted); see also Burgess, 537 F.3d at 129; 20

C.F.R. § 404.1527(c)(2). This determination is a two-step process. “First, the ALJ

must decide whether the opinion is entitled to controlling weight.” Estrella, 925

F.3d at 95. Second, if, based on these considerations, the ALJ declines to give

controlling weight to the treating physician’s opinion, the ALJ must nonetheless

“comprehensively set forth reasons for the weight” ultimately assigned to the

treating source. Halloran, 362 F.3d at 33; accord Snell, 177 F.3d at 133

(responsibility of determining weight to be afforded does not “exempt administrative


                                         26
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 30 of 57




decisionmakers from their obligation . . . to explain why a treating physician’s

opinions are not being credited”) (referring to Schaal, 134 F.3d at 505 and 20 C.F.R.

§ 404.1527(d)(2)). If the ALJ decides the opinion is not entitled to controlling

weight, “[a]n ALJ’s failure to ‘explicitly’ apply these ‘Burgess factors’ when

[ultimately] assigning weight at step two is a procedural error.” Estrella, 925 F.3d

at 96 (quoting Selian, 708 F.3d at 419–20). The regulations require that the SSA

“always give good reasons in [its] notice of determination or decision for the weight”

given to the treating physician. Clark v. Comm’r of Soc. Sec., 143 F.3d 115, 118 (2d

Cir. 1998) (alteration in original) (citations omitted). Indeed, “[c]ourts have not

hesitate[d] to remand [cases] when the Commissioner has not provided good

reasons.” Pena ex rel. E.R., 2013 WL 1210932, at *15 (quoting Halloran, 362 F.3d

at 33) (second and third alteration in original) (internal quotation marks omitted).

                        d. Claimant’s Credibility

       An ALJ’s credibility finding as to the claimant’s disability is entitled to

deference by a reviewing court. Osorio v. Barnhart, No. 04-CV-7515 (DLC), 2006

WL 1464193, at *6 (S.D.N.Y. May 30, 2006). “[A]s with any finding of fact, ‘[i]f the

Secretary’s findings are supported by substantial evidence, the court must uphold

the ALJ’s decision to discount a claimant’s subjective complaints.” Id. (quoting

Aponte v. Sec’y of Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)).

Still, an ALJ’s finding of credibility “must . . . be set forth with sufficient specificity

to permit intelligible plenary review of the record.” Pena, 2008 WL 5111317, at *10

(internal quotation marks omitted) (quoting Williams v. Bowen, 859 F.2d 255, 260–



                                            27
          Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 31 of 57




61 (2d Cir. 1988)). “The ALJ must make this [credibility] determination ‘in light of

the objective medical evidence and other evidence regarding the true extent of the

alleged symptoms.’” Id. (quoting Mimms v. Heckler, 750 F.2d 180, 186 (2d Cir.

1984)).

      SSA regulations provide that statements of subjective pain and other

symptoms alone cannot establish a disability. Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (citing 20 C.F.R. § 404.1529(a)). Accordingly, the ALJ must follow a two-

step framework for evaluating allegations of pain and other limitations. Id. First,

the ALJ considers whether the claimant suffers from a “medically determinable

impairment that could reasonably be expected to produce” the symptoms alleged.

Id. (citing 20 C.F.R. § 404.1529(b)). “If the claimant does suffer from such an

impairment, at the second step, the ALJ must consider ‘the extent to which [the

claimant’s] symptoms can reasonably be accepted as consistent with the objective

medical evidence and other evidence’ of record.” Id. (citing 20 C.F.R. § 404.1529(a)).

Among the kinds of evidence that the ALJ must consider (in addition to objective

medical evidence) are:

               1. The individual’s daily activities; 2. [t]he location,
               duration, frequency, and intensity of the individual’s pain
               or other symptoms; 3. [f]actors that precipitate and
               aggravate the symptoms; 4. [t]he type, dosage,
               effectiveness, and side effects of any medication the
               individual takes or has taken to alleviate pain or other
               symptoms; 5. [t]reatment, other than medication, the
               individual receives or has received for relief of pain or
               other symptoms; 6. [a]ny measures other than treatment
               the individual uses or has used to relieve pain or other
               symptoms (e.g., lying flat on his back, standing for 15 to
               20 minutes every hour, or sleeping on a board); and 7.

                                           28
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 32 of 57




               [a]ny other factors concerning the individual’s functional
               limitations and restrictions due to pain or other
               symptoms.

Pena, 2008 WL 5111317, at *11 (citing SSR 96-7p, 1996 WL 374186, at *3 (SSA July

2, 1996)).

             B. The Court’s 2017 Decision Remanding for Further
                Administrative Proceedings

       By Order dated March 31, 2017, Judge Castel remanded this case for further

administrative proceedings that have now given rise to the ALJ decision at issue

here. In his Order, Judge Castel concluded that the ALJ’s finding that Newell’s

2015 IQ evaluation was invalid—and, therefore, he did not satisfy the criteria under

Listing 12.05C—was not supported by substantial evidence. Newell v. Colvin, No.

15-CV-7095 (PKC) (DF), 2017 WL 1200911, at *5 (S.D.N.Y. Mar. 31, 2017).

However, because the ALJ did not conduct an independent evaluation of the other

requirements under Listing 12.05C, the Court could not “evaluate whether his

decision as to the application of Listing 12.05C was supported by substantial

evidence.” Id.

       Judge Castel also concluded that substantial evidence supported the ALJ’s

decision not to afford controlling weight to Dr. Aftab’s April 20, 2010 and September

23, 2010 opinions, but that the ALJ failed to properly consider Dr. Aftab’s 2013

opinion for three reasons: (1) the ALJ accorded more weight to the opinion of Dr.

Fine than to Dr. Aftab even though Dr. Fine did not examine Newell or review his

psychiatric records first-hand; (2) the ALJ failed to identify which portions of Dr.

Aftab’s 2013 statement conflicted with other mental health providers’ opinions; and


                                           29
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 33 of 57




(3) the ALJ failed to explain why Newell’s daily activities are inconsistent with Dr.

Aftab’s conclusions that Newell can “understand, remember and carry out simple

instructions and ‘[m]ake simple work-related decisions,’ but has difficulty with

detailed instructions, and ‘[m]aintain[ing] attention and concentration for extended

periods of time.’” Id. at *8. Finally, Judge Castel found that the ALJ’s adverse

credibility determination of Newell was supported by substantial evidence. Newell,

2017 WL 1200911, at *9; AR at 2099. Accordingly, Judge Castel instructed the ALJ

on remand to determine whether Newell’s condition meets the other requirements

of Listing 12.05C and to properly apply the treating physician rule as to Dr. Aftab’s

2013 opinion on remand. Id. at *9.

          C. The ALJ’s Decision

      Following Judge Castel’s Remand Order, the ALJ issued another decision

dated August 26, 2019, concluding that Newell was not disabled as defined by the

Social Security Act. AR at 1958–82. Following the five-step inquiry, at step one the

ALJ found that Newell has not been engaged in substantial gainful activity since

December 31, 2007, the alleged onset date of Newell’s impairments. Id. at 1965. At

step two, the ALJ found that Newell had severe impairments of depressive disorder,

anxiety disorder, intellectual disability, bilateral chondromalacia and degenerative

joint disease of the knees, status post bilateral knee replacements, degenerative disc

disease of the lumbar spine with lumbar spine radiculopathy, degenerative disc

disease of the cervical spine, left meralgia paresthetica, asthma, sleep apnea,

chronic kidney disease, and morbid obesity. Id. at 1965, 1967. The ALJ found the



                                          30
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 34 of 57




following conditions to be non-severe: right wrist derangement, right hand pain,

carpal tunnel syndrome, generalized joint pain, headaches, hypertension,

hyperlipidemia, edema, syncope, diarrhea, abdominal pain, gastroesophageal reflux

disease (“GERD”), benign prostatic hyperplasia, urinary frequency, dyspnea, history

of COPD, otalgia, sinusitis, dermatitis, cellulitis, shingles, herpes zoster, cataracts,

insomnia, sleep disturbance, fatigue, and vitamin deficiencies. Id. at 1967. The

ALJ noted that the non-severe conditions “do not impose more than minimal

limitations in the claimant’s ability to engage in basic work activities.” Id. In

reaching this conclusion, the ALJ considered the observations of Newell’s

consultative examiners, who concluded that Newell had “intact hand and finger

dexterity,” normal echocardiograms, and a good response to cataract surgery, and

was able “to prepare simple meals and sort, handle, and use paper files.” Id.

      At step three, the ALJ found that Newell does not have an impairment or

combination of impairments that meets or medically equals the severity of Listing

1.02A, 1.04, 3.02, 3.03, 12.04, 12.05, 12.06, or 12.11. Id. at 1966–72. The ALJ

determined that Listing 1.02A was not met due to the evidence that Newell was

“capable of sustaining a reasonable walking pace over a sufficient distance because

he [was] able to carry out his activities of daily living.” Id. at 1968. Additionally,

the ALJ found that Listing 1.04 was not met because there was “no evidence of

nerve root compression with sensory and reflex loss along with positive straight-leg

raising tests” or “evidence of spinal arachnoiditis or lumbar spinal stenosis

resulting in an inability to ambulate effectively.” Id. The ALJ further determined



                                           31
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 35 of 57




that Listings 3.02 and 3.03 were not met because Newell’s laboratory results and

clinical evaluations “indicate pulmonary functioning at levels above those required

by the listings” and there was no evidence of exacerbations or complications as

required by the listings. Id.

      The ALJ found that Newell’s mental impairments do not meet or medically

equal the criteria of Listings 12.04, 12.05, 12.06, or 12.11. Id. at 1966. Specifically,

the ALJ found that Newell’s impairments did not satisfy the paragraph B criteria in

those listings (as set out in 20 C.F.R. Part 404, Subpart P, Appendix 1, § 12.00(C))

as he only had a moderate limitation in understanding, remembering, or applying

information; a mild limitation in interacting with others; a moderate limitation in

concentrating, persisting, or maintaining pace; and a mild limitation in adapting

and managing oneself. Id. at 1966, 1969–70. The ALJ also determined that Newell

did not satisfy the paragraph C criteria because the evidence did not establish that

Newell would have only marginal adjustment. Id. at 1970–71. The ALJ specifically

analyzed Newell’s impairments under an old version of Listing 12.05C as directed

by Judge Castel, and determined that Newell did not suffer qualifying deficits in

adaptive functioning. Id. at 1972.

      Prior to evaluating step four, the ALJ determined Newell’s Residual

Functional Capacity (“RFC”) as follows: Newell could “perform light work,”

“understand, remember, and carry out simple work and adapt to routine workplace

changes,” “lift and/or carry twenty pounds occasionally and ten pounds frequently,

stand and/or walk for six hours in an eight-hour workday, sit for six hours in an



                                           32
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 36 of 57




eight-hour workday[, and] . . . occasionally crouch, stoop, kneel, climb ramps and

stairs,” but could not “climb ladders, ropes, [or] scaffolds” and must avoid

“unprotected heights as well as concentrated exposure to dust, fumes, and noxious

gases.” Id. at 1972. In formulating this RFC, the ALJ evaluated Newell’s

allegations and testimony and determined that Newell’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms; however,

[his] statements concerning the intensity, persistence, and limiting effects of these

symptoms are not fully consistent with the medical evidence and other evidence in

the record.” Id. at 1973. The ALJ provided several reasons for this finding,

including that since the alleged disability onset date, Newell’s “chronic pain and

symptoms have generally responded well to conservative treatment modalities,

including medication management, activity and dietary modification, home

exercises, physical therapy, chiropractic care, injections, the use of braces, inhalers,

and [sic] CPAP machine, and specialist treatment with orthopedists,

pulmonologists, and nephrologists.” Id. Additionally, the ALJ concluded that

treatment notes demonstrated that Newell’s mental impairments “have generally

responded well to outpatient counseling and psychotropic medication management.”

Id. at 1974. Moreover, the ALJ observed that Newell’s testimony suggested that his

daily activities were not limited to the extent one would expect given his alleged

symptoms and limitations. Id.

      The ALJ also summarized Newell’s treatment history and weighed the

opinions of medical sources to reach his RFC finding. Id. at 1974–80. The ALJ



                                           33
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 37 of 57




afforded “significant weight” to the opinions of consultative examiner Dr. Adams,

which noted that Newell had “no physical limitations,” due to his “expertise, his

physical examination of [Newell], and the relative consistency of his opinions with

the overall medical evidence.” Id. at 1976–77. However, the ALJ considered Dr.

Adams’ opinions in balance with the overall evidence, including subsequent records

submitted that were “more consistent with increased limitations with the passage of

time, including issues with the knee, neck, and back.” Id. at 1977.

      The ALJ assigned “significant weight” to Dr. Helprin’s May 2009 opinion that

Newell had “no limitations in the ability to understand and follow simple

instructions and direction and perform rote tasks,” “relate adequately with others,

maintain attention and concentration, maintain a regular schedule, make

appropriate simple decisions, and deal appropriately with stress,” but did have

“limitations in his ability to perform some complex tasks independently.” Id. at

1976–77. In support of this weight assignment, the ALJ noted Dr. Helprin’s

“expertise, her mental status examination of [Newell], and the relative consistency

of her opinions with the overall medical evidence, including mental status

examination clinical findings.” Id. at 1977. Additionally, the ALJ afforded “some

weight” to Dr. Helprin’s January 2015 opinion that Newell had “moderate

limitations in the ability to understand and follow simple instructions, complete

simple and complex tasks independently, and learn new, simple tasks,” but gave

“very little” weight to Dr. Helprin’s finding that Newell had “marked limitations in

the ability to maintain attention and concentration due to cognitive difficulties”



                                          34
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 38 of 57




because it was “inconsistent with the evidence including her earlier opinions from

May 2009” and Dr. Krieg’s mental status exams, which did not establish any

marked or extreme limitations. Id. at 1979.

      The ALJ assigned “significant weight” to Dr. Mata’s June 2009 opinions that

Newell had no significant limitations in his ability to remember locations and work-

like procedures, understand and remember very short and simple instructions,

interact appropriately with the general public, and maintain attention and

concentration for extended periods; and moderate limitations in his ability to

understand, remember, and carry out detailed instructions, and “set realistic goals

or make plans independently of others.” Id. at 1976, 1978. The ALJ noted his

“expertise, his review of the [Newell’s] medical records, and the relative consistency

of his opinions with the overall evidence” as the basis for this weight determination.

Id. at 1978. However, the ALJ accorded “very little weight” to the portion of Dr.

Mata’s opinions that described Newell having “moderate difficulties in maintaining

social functioning” because Dr. Mata “did not identify any notable socialization

difficulties” in his RFC assessment and it was not consistent with the medical

evidence in the record or Newell’s work history after the alleged onset date. Id.

      The ALJ gave “significant weight” to Dr. Fine’s testimony at the September

2010 hearing that Newell was “able to do simple work” because “it [was] generally

consistent with the overall evidence in the record,” including the treatment notes

from Bachenheimer and Dr. Krieg as well as Dr. Mata’s consultative opinions. Id.

1976, 1978.



                                          35
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 39 of 57




      The ALJ assigned “little weight” to Dr. Figueroa’s January 2015 opinion that

Newell could “lift up to fifty pounds frequently and carry up to fifty pounds

occasionally, stand for two hours total in an eight-hour workday, walk for two hours

total in an eight-hour workday, and sit for four hours total in an eight-hour

workday.” Id. at 1976–78. In assigning little weight, the ALJ reasoned that her

opinion was “somewhat inconsistent with the balance of the evidence in the record,

including the [Newell’s] activities of daily living and Dr. Figueroa’s own opinions in

the same report.” Id. at 1978.

      The ALJ also afforded “little weight” to Dr. Thompson’s August 2009 opinion

that Newell could lift and carry up to 20 pounds occasionally, sit, stand, or walk for

one hour without interruption or one hour in an eight-hour workday, “occasionally

reach, handle, finger, feel, push, pull, operate foot controls, crouch, crawl, and

tolerate exposure to humidity and wetness, extreme heat and cold, and vibrations,”

but could “never balance or be around moving mechanical parts.” Id. at 254–59,

1979. The ALJ reasoned that such extreme limitations were inconsistent with his

own subsequent opinions in the same report, the opinions of Drs. Adams and

Figueroa, and Newell’s reported activities of daily living. Id. at 1979.

      The ALJ assigned “little weight” to all three of the opinions of treating

psychiatrist, Dr. Aftab, which included his April 2010 opinion that Newell was

“unable to work due to his psychiatric conditions”; his September 2010 opinion that

Newell “ha[d] no limitations in the ability to understand, remember, and carry out

simple and complex instructions and make judgments on simple and complex work-



                                           36
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 40 of 57




related decisions” but “‘marked’ limitations in the ability to interact appropriately

with co-workers, supervisors, and the public and respond appropriately to usual

work situations and to changes in a routine work setting”; and his July 2013

opinion that Newell was “not precluded for 15% or more of an eight-hour workday

for any specific mental function . . . [but was] precluded for 10% of an eight-hour

workday in the ability to understand, remember, and carry out detailed instructions

. . . and travel in unfamiliar places and use public transportation.” Id. at 1979–80.

The ALJ found Dr. Aftab’s 2010 opinion regarding Newell’s “marked limitations”

inconsistent with the record, including “ongoing work activity as well as appropriate

interactions with medical personnel during examinations,” the opinions of Drs.

Fine, Mata, and Helprin, and the mental status evaluations by Dr. Krieg. Id. The

ALJ opined that Dr. Aftab’s 2013 opinion was not supported by “consistent mental

status examination clinical findings” or any “adequate explanation or cited clinical

findings to support such significant limitations.” Id. 7

      The ALJ gave “very little weight” to the April 2010 letter from social worker

Bachenheimer, which stated that Newell “had difficulty returning to work,” did not

“feel he c[ould] return” and was “hopeful that if he [went] on disability, he c[ould]

become more independent once again.” Id. at 1980 (citing id. at 358). The ALJ

found that this statement “appear[ed] to be attributed to the claimant’s self-




7 As noted in his decision, the ALJ requested clarification from Dr. Aftab of his
inconsistent mental examination findings and illegible treatment notes through
letters and phone calls on December 2014, June 2018, July 2018, October 2018, and
December 2018, but received no response. AR at 1980.

                                           37
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 41 of 57




reporting, and [was] not supported by any adequate explanation, cited clinical

findings, or any specific or appropriate function-by-function assessments of

[Newell’s] work-related abilities.” Id. at 1980.

       The ALJ gave “very little weight” to the assessments of Jessica Ferraiolo,

P.A., and Rocco Bassora, M.D. from 2015 to 2016, which stated that Newell

remained disabled (id. at 3068–3181), as the assessments were vague and “d[id] not

provide any specific function-by-function assessments of [Newell’s] work-related

abilities.” Id. at 1980. Finally, the ALJ assigned “no weight” to the August 2014 VE

interrogatory because the report “ha[d] been superseded by the valid and well-

supported testimony” of VE Burger, who testified in person at the July 11, 2019

hearing. Id. 1980–81.

       At step four, the ALJ found that Newell’s past relevant work as a fast-food

worker and cashier, but not as a janitor, did not exceed his RFC and therefore he

was capable of performing that work. Id. at 1981. Accordingly, the ALJ concluded

that Newell was not disabled from December 31, 2007 through the date of his

decision. Id.

          D. Analysis

       Newell contends that the ALJ decision should be reversed and remanded

solely for the calculation of benefits, or, in the alternative, for further

administrative proceedings for two reasons: (1) the ALJ violated the treating

physician rule, and (2) the ALJ improperly concluded that his impairments did not

meet the Listing 12.05C requirement. Pl. Mem. at 13–22. The Commissioner



                                            38
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 42 of 57




counters that the ALJ correctly applied the treating physician rule, properly found

that Newell did not meet or equal the criteria of any mental impairment listing, and

his RFC finding is supported by substantial evidence. Def. Mem. at 16–24.

                 1. The ALJ Did Not Properly Apply the Treating Physician
                    Rule

      Newell argues that the ALJ improperly applied the treating physician rule by

failing to provide “specificity” when affording “little weight” to the opinion of his

treating psychiatrist, Dr. Aftab. Pl. Mem. at 20–22. Specifically, Newell contends

that the ALJ failed to identify which portions of Dr. Aftab’s 2013 report conflicted

with other consultative medical opinions or explain why he considered Newell’s

daily activities inconsistent with Dr. Aftab’s conclusions. Id. Newell also claims

that Dr. Aftab’s statements in the 2013 report are consistent with the record,

including Newell’s own testimony and Dr. Helprin’s 2009 and 2015 opinions. Id. at

21.

      In response, the Commissioner contends that the ALJ provided the requisite

“good reasons” for assigning little weight to Dr. Aftab. Def. Mem. at 23–24.

Specifically, the Commissioner argues that the ALJ properly discounted Dr. Aftab’s

opinion because (1) his treatment notes lacked mental status examination findings;

(2) his September 2010 medical source statement was inconsistent with treatment

notes from Dr. Krieg, the consultative opinions of Drs. Helprin, Fine, and Mata, and

Newell’s daily work and activities; and (3) his 2013 medical source statement was

“unclear” and contradicted by Newell’s work-related activities. Id. at 23.




                                           39
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 43 of 57




       It is undisputed that Dr. Aftab, who treated Newell from 2009 to 2014 on a

monthly basis for his psychiatric conditions, is Newell’s treating physician. AR at

375–83, 895, 923–35. In deciding to give less than controlling weight to Dr. Aftab’s

opinions, the ALJ was therefore required to explicitly consider the Burgess factors:

“(1) the frequen[cy], length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.” Estrella,

925 F.3d at 95–96 (citation omitted); see also Burgess, 537 F.3d at 129. While the

Second Circuit “does not require ‘slavish recitation of each and every factor,’ the

ALJ’s ‘reasoning and adherence to the regulation’ still must be clear from his

opinion.” Cabrera v. Comm’r of Soc. Sec., No. 16-CV-4311 (AT) (JLC), 2017 WL

3686760, at *3 (S.D.N.Y. Aug. 25, 2017) (citing Atwater v. Astrue, 512 F. App’x. 67,

70 (2d Cir. 2013)). If the ALJ does not “explicitly” consider these factors, the case

must be remanded unless “a searching review of the record” assures the Court that

the ALJ applied “the substance of the treating physician rule.” Estrella, 925 F.3d at

95. Here, in giving Dr. Aftab’s opinions less-than-controlling weight, the ALJ failed

to weigh the following three Burgess factors in his analysis: (1) the frequency of

examination and the length, nature, and extent of the treatment relationship; (2)

the evidence in support of Dr. Aftab’s opinion; and (3) whether the opinion is from a

specialist.

       First, the ALJ did not explicitly consider Dr. Aftab’s extensive length and

frequency of treatment with Newell, as required. See, e.g., Ramos v. Comm’r of Soc.



                                          40
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 44 of 57




Sec, No. 13-CV-3421 (KBF), 2015 WL 7288658, at *7 (S.D.N.Y. Nov. 16, 2015)

(remanding case in part because ALJ did not consider length of treating physician’s

treatment). Dr. Aftab was Newell’s treating psychiatrist from 2009 to 2014, met

with Newell on approximately a monthly basis, and provided five years of medical

records and treatment notes as well as two medical source statements to the SSA.

Pl. Mem. at 20; AR at 375–83, 895, 923–35. Dr. Aftab diagnosed and treated Newell

for his generalized anxiety disorder and depression, prescribed him

antidepressants, and managed his medication on a monthly basis. AR at 375–83,

895, 923–35. When evaluating mental impairments such as those at issue here, the

length of a psychiatrist’s treatment relationship with his or her patient is of

particular importance because mental disabilities are best diagnosed and observed

over time. See Rodriguez v. Astrue, No. 07-CV-534 (WHP) (MHD), 2009 WL 637154,

at *26 (S.D.N.Y. Mar. 9, 2009) (“The mandate of the treating physician rule to give

greater weight to the opinions of doctors who have a relationship with a plaintiff is

particularly important in the mental-health context.”); Santiago v. Barnhart, 441 F.

Supp. 2d 620, 629 (S.D.N.Y. 2006) (“The rule is even more relevant in the context of

mental disabilities, which by their nature are best diagnosed over time.”). The

ALJ’s failure to explicitly consider Dr. Aftab’s sustained observations of Newell’s

condition and his relative improvement or regression over five years of treatment, is

exacerbated by the fact that he relies instead on the opinions of one-time

consultative examiners and reviewing psychiatrists to undermine Dr. Aftab’s




                                          41
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 45 of 57




findings. 8 See AR at 1980; Estrella, 925 F.3d at 98 (opinion of a one-time

consultative examiner did not serve as a “good reason” for minimizing the opinion of

the treating source); Santiago, 441 F. Supp. 2d at 629 (“The Treating Physician

Rule recognizes that a physician who has a long history with a patient is better

positioned to evaluate the patient’s disability than a doctor who observes the

patient once for the purposes of a disability hearing.”).

      Second, the ALJ did not explicitly consider the evidence in support of Dr.

Aftab’s 2013 opinion. In that opinion, Dr. Aftab found that Newell was precluded

for 5% of an eight-hour workday in his ability to maintain attention and

concentration for extended periods of time. Id. at 896. Consistent with this finding,

Dr. Helprin also found limitations in this functional category, assessing “marked”

limitations in Newell’s ability to maintain attention and concentration. Id. at

1125. 9 Moreover, Drs. Aftab and Helprin both opined that Newell had some

limitation in his ability to understand, remember, and carry out instructions. Id. at



8Notably, although not explicitly referred to in Judge Castel’s March 31, 2017
opinion remanding this case for further administrative proceedings, Magistrate
Judge Freeman’s underlying Report and Recommendation specifically highlighted
the ALJ’s error in omitting discussion of this Burgess factor when she concluded
that the treating physician rule had been violated. Newell, 2017 WL 9538171, at
*33.
9 The ALJ assigned “very little weight” to this portion of Dr. Helprin’s 2015
assessment. AR at 1978–79. The ALJ reasoned that this portion of Dr. Helprin’s
assessment is inconsistent with the evidence, including her May 2009 opinion and
subsequent opinions, which found only moderate restrictions, as well as with Dr.
Krieg’s mental status exams, which did not document any marked or extreme
limitations. Id. The ALJ failed to consider the consistency of Dr. Helprin’s opinion
with that of Dr. Aftab’s 2013 opinion before according “very little weight” to this
specific portion of Dr. Helprin’s 2015 opinion.

                                           42
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 46 of 57




896 (impairments preclude ability to understand, remember, and carry out short

detailed instructions for 15% of an eight-hour workday); id. at 1125 (moderate

limitations in ability to follow and understand simple directions and instructions

due to cognitive limitations). Finally, both Drs. Aftab and Helprin concluded that

Newell had no limitations in making simple decisions or relating and interacting

appropriately with others. Id. at 896 (impairments do not preclude ability to make

simple work-related decisions and interact appropriately with the general public);

id. at 1125 (no limitations in his ability to make appropriate simple decisions, nor to

relate adequately with others). In making his weight determination, the ALJ

should have acknowledged that Dr. Helprin’s opinion corroborates Dr. Aftab’s 2013

findings, but instead he omitted any discussion of these consistent findings. See,

e.g., Correale-Englehart v. Astrue, 687 F. Supp. 2d 396, 430-31 (S.D.N.Y. 2010)

(requiring remand as ALJ failed to comply with treating physician rule by failing to

address evidence in support of treating doctors’ opinions).

      Nor did the ALJ consider Newell’s own statements about his work-related

activities, which also corroborated Dr. Aftab’s findings that Newell was precluded

from 10% of an eight-hour workday in his ability to (1) understand, remember, and

carry out detailed instructions, and (2) travel in unfamiliar places or use public

transportation. See, e.g., id. at 2034, 2040–41 (Newell testifying he “messed up on

the register most of the time” and did not understand how to work the credit card

function on the cash register); id. at 2532 (Newell reporting to Bachenheimer that

he does not understand how to operate the “iPad which has some kind of financial



                                          43
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 47 of 57




tool attached to it”); id. at 2057 (Newell reporting to Dr. Krieg that he suffers from

stress related to his pizza delivery job because “sometimes he gets lost”). While the

ALJ may have found Newell not entirely credible, he should have acknowledged

this consistent testimony when determining what weight to afford to Dr. Aftab’s

2013 opinion. In sum, the ALJ failed to consider this Burgess factor by omitting any

reference to the evidence in the record supporting Dr. Aftab’s 2013 opinion.

      Third, the ALJ also erred by not explicitly acknowledging Dr. Aftab’s

professional specialization. See, e.g., Craig v. Comm'r of Soc. Sec., 218 F. Supp. 3d

249, 266–67 (S.D.N.Y. Nov. 22, 2016) (ALJ's failure to consider factors such as

specialization in assessing weight afforded to treating physician's medical opinion

warranted remand); Saldin v. Colvin, No. 13-CV-4634 (ADS), 2014 WL 3828227, at

*13–14 (E.D.N.Y. Aug. 4, 2014) (ALJ erred by failing to consider relevant factors

including specialization of treating physician). Although the ALJ identified Dr.

Aftab as a psychiatrist twice, see AR at 1961–62, these passing references fall short

of meeting his obligation to explicitly consider this Burgess factor. See Denver v.

Berryhill, No. 19-CV-1312 (AJN) (KHP), 2020 WL 2832752, at *2 (S.D.N.Y. June 1,

2020) (finding that specialization in a certain field is a factor “that the ALJ must

give express consideration to in order to justify overriding the opinion of a treating

physician”). Accordingly, by failing to analyze three of the four Burgess factors

before giving Dr. Aftab’s 2013 opinion less-than-controlling weight, the ALJ violated

the treating physician rule.




                                          44
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 48 of 57




                       a. The ALJ Failed To Provide Good Reasons For
                          Assigning “Little Weight” to Dr. Aftab’s Opinion

      Moreover, it cannot be said that the ALJ provided good reasons for his weight

determination of Dr. Aftab’s 2013 opinion. 10 See, e.g., Pines v. Colvin, No. 13-CV-

6850 (AJN), 2015 WL 1381524, at *3 (S.D.N.Y. Mar. 25, 2015) (“Due to the

importance of the treating physician rule, the Second Circuit has made clear that it

will ‘not hesitate to remand when the Commissioner has not provided good reasons

for the weight given to a treating physician’s opinion and it will continue remanding

when it encounters opinions from ALJ’s that do not comprehensively set forth

reasons for the weight assigned to a treating physician’s opinion.’”) (alterations

omitted) (quoting Halloran, 362 F.3d at 33); Snell, 177 F.3d at 133 (“Failure to




10Judge Castel previously held in his 2017 decision that substantial evidence
supported the ALJ’s decision to accord less-than-controlling weight to his April and
September 2010 opinions due to internal inconsistencies and a lack of supporting
evidence provided by Dr. Aftab. Newell, 2017 WL 1200911, at *7; AR at 2094.
Judge Castel’s ruling on the April and September 2010 opinions is the “law of the
case” and need not be revisited under that doctrine absent a “compelling” or
“cogent” reason such as “an intervening change of controlling law, the availability of
new evidence, or the need to correct a clear error or prevent manifest injustice.”
Morales v. Berryhill, No. 17-CV-9315 (JLC), 2018 WL 6381049, at *22 (S.D.N.Y.
Dec. 6, 2018) (quoting Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008)) (internal
quotation marks omitted); see also Martinez v. Comm’r of Soc. Sec., No. 18-CV-
01570 (KHP), 2019 WL 3852439, at *7 (S.D.N.Y. Aug. 16, 2019) (finding scope of
review on limited remand in a Social Security appeal is “narrowed to issues not
explicitly or implicitly decided in prior proceedings, by application of the ‘law of the
case’ doctrine.”). Because these circumstances do not exist here, Judge Castel’s
ruling on the April and September 2010 opinions is controlling in this case and will
not be revisited.


                                          45
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 49 of 57




provide ‘good reasons’ for not crediting the opinion of a claimant's treating physician

is a ground for remand.”) (citing Schaal, 134 F.3d at 505).

      Here, the ALJ assigned “little weight” to Dr. Aftab’s 2013 opinion on the

grounds that it was “unclear” and inconsistent with Newell’s work activity. AR at

1980. Besides summarizing the limitations found by Dr. Aftab in his 2013 opinion

—i.e., Newell “is not precluded for 15% or more of an eight-hour workday for any

specific mental function” but that he “is only precluded for 10% of an eight-hour

workday in the ability to understand, remember, and carry out detailed instructions

. . . and travel in unfamiliar places and use public transportation”—the ALJ did not

explain what is “unclear” about this opinion. The Commissioner provides no clarity

on this point in his brief and, instead, simply repeats this finding and states in a

conclusory fashion that the ALJ provided “good reasons” for discounting Dr. Aftab’s

opinion. Def. Mem. at 23–24. While the Court could speculate about the ALJ’s

basis for finding Dr. Aftab’s opinion “unclear,” it would be inappropriate to do so. It

is the ALJ’s obligation to provide enough specificity for the Court to determine

whether the ALJ had “good reasons” to accord little weight to Dr. Aftab’s 2013

opinion. See, e.g., Estrella, 925 F.3d at 95 (requiring “that the crucial factors in any

determination . . . be set forth with sufficient specificity to enable [the Court] to

decide whether the determination is supported by substantial evidence”) (quoting

Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)). The ALJ failed to do so in his

decision.




                                           46
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 50 of 57




      The ALJ also reasoned that Dr. Aftab’s opinion deserved less-than-controlling

weight because the limitations Dr. Aftab assigned to Newell—including limitations

in his ability to understand and carry out detailed instructions and maintain

concentration for extended periods of time—did not preclude him from working in a

religious bookstore or as a pizza delivery clerk since his disability onset date. AR at

1980. On this point, the ALJ failed to take into account the circumstances

surrounding Newell’s work. As an initial matter, Newell worked as a volunteer—

not an employee—in these positions in exchange for free rent and meals. See, e.g.,

id. at 1957 (affidavit from Angelo Siderias stating that Newell occasionally delivers

pizza for Napoli Family Restaurant & Pizzeria in exchange for food); id. at 2035-36

(Newell testifying that he volunteered at the bookstore three days a week in

exchange for free rent). Moreover, the ALJ did not acknowledge portions of the

record that established Newell could not take on certain responsibilities in these

positions, and that appears to be consistent with Dr. Aftab’s 2013 findings. See,

e.g., id. at 2057 (Newell reported stress related to his pizza delivery work because

“sometimes he gets lost”); id. at 2532 (Newell disclosed that while working at the

religious bookstore, he did not fully understand how to operate an “iPad which ha[d]

some kind of financial tool attached to it”); id. at 2034, 2040–41 (Newell testified

that he “messed up on the register most of the time” while working at the bookstore

and did not understand how to work the credit card function on the cash register). 11



11 Magistrate Judge Freeman also previously highlighted in her Report and
Recommendation that the ALJ “overstated the extent of [Newell]’s activities of daily
living.” Newell, 2017 WL 9538171, at *32. She noted Newell’s difficulties with

                                          47
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 51 of 57




Accordingly, the fact that Newell maintained these positions, without more, does

not establish the requisite “good reasons” for discounting Dr. Aftab’s opinion.

      The ALJ also concluded that “no adequate explanation or cited clinical

findings” supported Dr. Aftab’s statement that Newell would be “off-task” for 15% of

an eight-hour workday and absent from work more than six days per month. Id. at

1980. To support this finding, the ALJ reasoned that “Dr. Aftab’s opinions are

regularly accompanied by treatment notes with no consistent mental status

examination clinical findings”; however, this reasoning is contradicted by the very

next sentence in which the ALJ admits that Dr. Aftab’s treatment notes are

illegible. Id. To the extent the ALJ took issue with the fact that there were no

legible treatment notes providing additional details supporting his 2013 opinion,

courts in this District have explained that a treating physician’s “failure to include

individualized support for the findings in his evaluation ‘does not mean that such

support does not exist.’” See Rodriguez v. Berryhill, No. 16-CV-9951 (JPO), 2018

WL 1508739, at *3–4 (S.D.N.Y. Mar. 27, 2018) (quoting Clark v. Comm’r of Soc.

Sec., 143 F.3d 115, 118 (2d Cir. 1998)). Ultimately, while Dr. Aftab’s notes may be

illegible, this fact alone does not undermine his 2013 opinion; in fact, as discussed

above, his findings are supported by other evidence in the record that was not

discussed by the ALJ, including Dr. Helprin’s 2009 and 2015 opinions.




driving, taking public transportation, cleaning his apartment, preparing his own
meals, maintaining adequate personal hygiene, and managing his personal
finances. Newell, 2017 WL 9538171, at *30.

                                          48
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 52 of 57




      In sum, the ALJ erred by improperly applying the treating physician rule and

failed to articulate “good reasons” for affording “little weight” to Dr. Aftab’s 2013

opinion.

                       b. The ALJ’s Application of the Treating Physician
                          Rule Was Not Harmless Error

      The ALJ’s error in failing to properly analyze Dr. Aftab’s opinion under the

treating physician rule was not harmless. Indeed, the proper application of the

treating physician rule is potentially dispositive in determining whether Newell is

disabled within the meaning of the Act. See, e.g., Roman v. Saul, No. 19-CV-3688

(JLC), 2020 WL 4917619, at *20 (S.D.N.Y. Aug. 21, 2020) (finding that ALJ’s

analysis was not harmless error because had the ALJ credited the treating

physician’s opinion, the VE determined that it may have resulted in claimant’s

inability to work). Dr. Aftab’s opinion that Newell had limitations in his ability to

understand, remember, and carry out detailed instructions and maintain attention

and concentration for extended periods of time, id. at 895–98, if credited, would be

dispositive as VE Burger testified that a person with difficulty understanding

instructions as well as attention and concentration limitations could not perform

any job. Id. at 2048; see, e.g., Pines, 2015 WL 872105, at *10 (concluding that ALJ’s

analysis was not harmless error because “the [vocational expert] essentially

testified that if these opinions were adopted, [the claimant] would be unable to

work”) (quoting Archambault v. Colvin, No. 2:13-CV-292, 2014 WL 4723933, at *10

(D. Vt. Sept. 23, 2014), adopted by 2015 WL 1381524 (Mar. 25, 2015)); Greek v.

Colvin, 802 F.3d 370, 376 (2d Cir. 2015) (“ALJ's failure to provide adequate reasons


                                           49
          Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 53 of 57




for rejecting [treating physician's] opinion was not harmless” because “vocational

expert . . . testified that [plaintiff] could perform no jobs available in large numbers

in the national economy if he had to miss four or more days of work per month”).

                 2. The ALJ’s Step Three Finding Must Be Reconsidered in
                    Light of the ALJ’s Error in Applying the Treating
                    Physician Rule

      Because the ALJ violated the treating physician rule, the Court need not

decide whether substantial evidence supports the ALJ’s finding that Newell does

not meet a listing requirement under Step Three. However, on remand, the ALJ

should reexamine the requirements under Listing 12.05B, as necessary, in light of

Newell’s treating physicians’ opinions and all other relevant medical evidence in the

record.

      In analyzing Newell’s impairments at this step, the ALJ considered Listing

12.05B. AR at 1966–72. 12 This Court will review the ALJ’s Listing 12.05B decision

as Listing 12.05C was not in effect at the time the ALJ issued the August 2019

opinion. 13 Listing 12.05B requires the following:




12Listing 12.05 was revised to eliminate Paragraph C effective January 17, 2017.
See 81 Fed. Reg. 66138-01 (S.S.A. Sept. 26, 2016). Accordingly, at the time of the
ALJ’s August 2019 decision, Listing 12.05 only had Paragraphs A and B.
13The SSA “expects that Federal Courts will review [its] final decisions using the
rules that were in effect at the time [it] issued the decisions.” See Revised Medical
Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138-01 n.1 (Sept. 26,
2016); see, e.g., Randolph v. Berryhill, No. 17-CV-6711 (BCM), 2019 WL 1434301, at
*7 (S.D.N.Y. Mar. 29, 2019) (referring to the listings in effect at the time of the
ALJ’s decision). Additionally, if a court reverses and remands an SSA decision “for
further administrative proceedings after the effective date of these [] rules, [the
SSA] will apply these [] rules to the entire period at issue in the decision we make

                                           50
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 54 of 57




   (1) Significantly subaverage general intellectual functioning evidenced by a full

      scale (or comparable) IQ score of 70 or below on an individually administered

      standardized test of general intelligence;

   (2) Significant deficits in adaptive functioning currently manifested by extreme

      limitation of one, or marked limitation of two, of the following areas of mental

      functioning: (a) understanding, remembering, or applying information; or (b)

      interacting with others; or (c) concentrating, persisting, or maintaining pace;

      or (d) adapting or managing themselves; and

   (3) The evidence about claimant’s current intellectual and adaptive function and

      about the history of his disorder demonstrates or supports the conclusion that

      the disorder began prior to his attainment of age 22.

See 20 C.F.R. Pt. 404, Subpt. P, App. 1. § 12.05B. A marked limitation means a

claimant’s “functioning in this area independently, appropriately, effectively, and on

a sustained basis is seriously limited. An extreme limitation is the inability to

function independently, appropriately or effectively, and on a sustained basis.” AR

at 1966.

      As an initial matter, the ALJ did not directly address the first or third

requirements and instead decided whether Newell satisfied Listing 12.05B based

only on the second requirement. The ALJ found that Newell did not satisfy this

second prong—whether Newell had significant deficits of adaptive functioning—



after the court’s remand.” Revised Medical Criteria for Evaluating Mental
Disorders, 81 Fed. Reg. 66138-01 n.1.


                                          51
       Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 55 of 57




because he had only moderate limitations in two functional areas (understanding,

remembering, or applying information and concentrating, persisting, or

maintaining pace) and mild limitations in the other two functional areas

(interacting with others and adapting or managing oneself). Id. at 1966, 1969–70.

In making this assessment, the ALJ considered the consultative opinions of Drs.

Fine, Helprin, Mata, and Figueroa. Id. at 1966–70. Although Dr. Helprin opined

that Newell had marked limitations in the ability to maintain attention and

concentration, the ALJ ultimately dismissed this portion of her opinion on the

grounds that it was not supported by substantial evidence. Id. at 1978–79.

      However, in evaluating Newell’s deficits in adaptative functioning, the ALJ

failed to consider portions of the record that supported Dr. Helprin’s finding of

“marked” limitations. For example, Dr. Aftab’s 2013 opinion established Newell’s

inability to understand, remember, and carry out detailed instructions, travel in

unfamiliar places, or use of public transportation for 10% of an eight-hour workday,

and that Newell would not be able to obtain and retain work in a competitive work

environment due to his impairments. Id. at 896–98. In addition, Dr. Krieg reported

that Newell was exhibiting “worsening depressive symptoms,” which caused him to

modify Newell’s diagnosis from “Depression, major, recurrent, mild” to “Depression,

major, recurrent, moderate.” Id. at 2974, 2976. Moreover, Bachenheimer’s

treatment notes demonstrate that Newell had difficulty in adapting and

maintaining a regular schedule, and in managing himself. See, e.g., id. at 2531

(discussing Newell’s inability to “follow-through” at work and noting on November



                                          52
        Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 56 of 57




19, 2018 that Newell’s landlord told Newell that “he ha[d]n’t put in as many hours

as he would like”); id. at 1138–39 (noting twice in 2013 that Newell has poor

hygiene and only washed his clothes once a month). Rather than address the

evidence from these treating professionals that tend to support Dr. Helprin’s

“marked” limitation finding, the ALJ relied solely on consultative and reviewing

psychiatrists’ opinions. Id. at 1966, 1969–70.

      Without knowing what weight would be afforded to Dr. Aftab’s 2013 opinion

following the proper application of the treating physician rule, however, the Court

cannot reach a conclusion as to the ALJ’s finding as to Listing 12.05B. Accordingly,

the ALJ should revisit Listing 12.05B after properly determining what weight to

give to Dr. Aftab’s 2013 opinion.

                 3. The Case Is Remanded For Further Proceedings

      The Court is mindful of Newell’s request for this case to be remanded solely

for the calculation of benefits, particularly given that it was first filed nearly a

decade ago. However, “a calculation-only remand is appropriate when the record . .

. ‘provides persuasive evidence . . . that render[s] any further proceedings

pointless.’” Vasquez o/b/o A.T.R. v. Saul, No. 16-CV-4791 (ENV), 2020 WL

2933857, at *6 (E.D.N.Y. June 2, 2020) (citing Williams, 204 F.3d at 50). “[I]n a

case where, as here, there is conflicting medical evidence, remand simply for the

calculation of benefits is unwarranted.” Roman v. Berryhill, No. 17-CV-2804 (VSB)

(DCF), 2018 WL 7291422, at *9 (S.D.N.Y. May 9, 2018) (citing De La Cruz v.

Colvin, 16-CV-3954 (AT) (HBP), 2017 WL 2270250, at *2–3 (S.D.N.Y. May 3,



                                            53
          Case 1:19-cv-10831-JLC Document 24 Filed 02/17/21 Page 57 of 57




2017)), adopted by 2019 WL 588464 (Feb. 13, 2019). Remanding solely for the

calculation of benefits “is considered an extraordinary action,” and, given the issues

still to be resolved, is not appropriate at this juncture of the case. Robinson ex rel

A.A.M. v. Comm’r, No. 19-CV-6172 (JJM), 2020 WL 4333339, at *6 (W.D.N.Y. July

28, 2020).

                                  III. CONCLUSION

      For the foregoing reasons, Newell’s motion for judgment on the pleadings is

granted, the Commissioner’s cross-motion is denied, and the case is remanded to

the ALJ pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the ALJ

should:

      (1) Provide a comprehensive analysis, including explicit consideration of all of

            the Burgess factors, in determining how much weight to assign Dr. Aftab’s

            2013 opinion; and

      (2) Reexamine the requirements under Listing 12.05B in light of Newell’s

            treating physicians’ opinions and all other relevant medical evidence.

      SO ORDERED.

Dated: February 17, 2021
       New York, New York




                                           54
